t c summary opinion united_states tax_court princess g mcleod petitioner v commissioner of internal revenue respondent docket no 11692-10s filed date caroline delisle ciraolo and brandon n mourges for petitioner michael a raiken and nancy m gilmore for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner is entitled to a dependency_exemption deduction head_of_household filing_status the child_tax_credit ctc the additional ctc and the earned_income_credit eic background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in maryland when the petition was filed during petitioner and her then boyfriend wayne smith1 lived together at mr smith’s sister’s house on a friday in date kendra sumpter left her 1mr smith signed the petition as an additional petitioner the notice_of_deficiency was issued only to petitioner thus mr smith is not a petitioner in this case as of date and at the time of trial petitioner and mr smith were married biological daughter k s with mr smith for the weekend at the time mr smith believed k s was his biological daughter several days passed and k s continued to stay with mr smith and petitioner at mr smith’s sister’s house when after several weeks ms sumpter did not return for k s petitioner and mr smith began to look for new living arrangements for the three of them petitioner and mr smith found suitable accommodations--a two-bedroom two-bathroom apartment with rent of dollar_figure a month when ms sumpter left k s with mr smith and petitioner she did not leave her with anything but the clothes on her back petitioner and mr smith busied themselves with taking care of k s and providing a home for the three of them they purchased clothing food bedding and school supplies for k s they also paid for medical_care and enrolled her in school mr smith was unemployed in and received social_security_benefits of dollar_figure a month and supplemental_security_income of dollar_figure a month petitioner was employed and received wage income of dollar_figure for mr smith also received 2the court redacts the names of minor children see rule 3petitioner’s mother lived in the apartment for a few months in she supported herself and made no contributions to the household for a period near the end of cash assistance of dollar_figure a month food stamps of dollar_figure a month and medical assistance from the state of maryland ms sumpter did not return for k s until date she was accompanied by two men and attempted to forcibly remove k s from petitioner and mr smith’s apartment this is when the maryland courts entered the tableau mr smith filed for a protective_order against ms sumpter in date mr smith filed for custody of k s petitioner was a witness in the custody proceedings and testified that she and mr smith contributed financially to the care of k s in date the circuit_court for baltimore city circuit_court granted mr smith temporary sole physical custody and temporary sole legal custody of k s ordered ms sumpter to pay child_support and ordered mr smith and ms sumpter to appear with k s for a dna test on date the dna test results excluded mr smith from being k s ’s biological father in date the circuit_court issued an order vacating its date temporary custody order and k s was returned to the custody of ms sumpter petitioner timely filed a form_1040 u s individual_income_tax_return for at the time she filed her return mr smith still believed he was k s ’s biological father petitioner reported her filing_status as head_of_household she claimed a dependency_exemption deduction for k s and reported that k s was her niece she also claimed the ctc the additional ctc and the eic respondent issued petitioner a notice_of_deficiency for in which he changed petitioner’s filing_status to single and disallowed the dependency_exemption deduction the ctc the additional ctc and the eic discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 the issues for decision in this case are legal issues therefore the court need not decide who bears the burden_of_proof i dependency_exemption deduction the dependency_exemption deduction is the threshold issue here because the court’s decision concerning this issue affects petitioner’s filing_status and entitlement to the credits claimed for the code allows a deduction for the exemption_amount for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_151 sec_152 defines dependent as a qualifying_child or a qualifying_relative a qualifying_child sec_152 provides that a qualifying_child is an individual who bears a defined relationship to the taxpayer who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year who meets certain age requirements and who has not provided over one-half of such individual’s own support for the calendar_year in which the taxable_year of the taxpayer begins an individual bears a relationship to the taxpayer if among other possibilities the individual is the taxpayer’s child sec_152 the term child includes an individual who is an eligible_foster_child of the taxpayer sec_152 the term eligible_foster_child for the purposes of subparagraph a ii means an individual who is placed with the taxpayer by an authorized_placement_agency or by judgment decree or other order of any court of competent jurisdiction sec_152 petitioner argues that k s qualifies as an eligible_foster_child for because she was placed with petitioner by an order of a court of competent jurisdiction--the circuit court--and because she meets the spirit of the law petitioner and mr smith were not married at the time he was given custody of k s petitioner’s name does not appear on any of the custody documents the complaint for child_support and medical insurance the temporary custody order the consent judgment for child_support the earnings withholding order the health insurance withholding order and the order dismissing the countercomplaint for custody all list mr smith as the sole plaintiff and ms sumpter as the sole defendant the circuit_court awarded sole temporary physical custody and sole legal custody to mr smith at any time during had mr smith taken k s to live elsewhere petitioner would have had no legal rights to custody of or visitation with k s k s was never placed with the taxpayer by a court of competent jurisdiction as required for petitioner to be allowed to claim her as an eligible_foster_child petitioner also relies on the definition of foster_child in sec_1 c income_tax regs which states for purposes of determining the existence of any of the relationships specified in sec_152 or b a foster_child of an individual if such foster_child satisfies the requirements set forth in paragraph b of sec_1_152-1 with respect to such individual shall for taxable years beginning after date be treated as a child of such individual by blood for purposes of this subparagraph a foster_child is a child who is in the care of a person or persons other than the parents or adopted parents of the child who care for the child as their own child status as a foster_child is not dependent upon or affected by the circumstances under which the child became a member_of_the_household the pertinent phrase here is if such foster_child satisfies the requirements set forth in paragraph b of sec_1_152-1 with respect to such individual under sec_1 b income_tax regs to meet the relationship_test an individual must live with the taxpayer and be a member of the taxpayer’s household during the entire taxable_year there are also special circumstances not pertinent here where a taxpayer and the dependent will be considered as occupying the same household for the entire taxable_year notwithstanding certain temporary absences id k s began residing with mr smith and petitioner in date she lived with ms sumpter for the first four months of mr smith saw k s at irregular intervals and at the whim of ms sumpter during the first four months of there was no custody agreement in place at that time dictating where and with whom k s was to reside k s was not temporarily absent from and therefore not a member of petitioner’s household for the entire taxable_year making the rest of the definition of a foster_child in sec_1_152-2 income_tax regs inapplicable to petitioner’s argument k s is not related to petitioner as an eligible_foster_child and therefore is not petitioner’s qualifying_child b qualifying_relative although k s is not petitioner’s qualifying_child the court must also decide whether k s is petitioner’s dependent as a qualifying_relative sec_152 defines a qualifying_relative a qualifying_relative must either satisfy one of the family relationships enumerated in the statute sec_152 a - g or be an individual who for the taxable_year of the taxpayer has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household sec_152 the regulations issued under sec_152 clarify that the individual must live with the taxpayer for the entire taxable_year to meet the definition of a qualifying_relative sec_1_152-1 income_tax regs see also von tersch v 4the only one of these family relationships that k s could bear to petitioner is her child the court has already found that k s is not petitioner’s eligible_foster_child and therefore not her child sec_1_152-1 income_tax regs references sec_152 although sec_1_152-1 income_tax regs has not been amended to reflect changes in sec_152 continued commissioner 47_tc_415 30_tc_879 aff’d 268_f2d_208 9th cir golden v commissioner tcmemo_1997_355 douglas v commissioner tcmemo_1994_519 aff’d without published opinion 86_f3d_1161 9th cir although petitioner testified and submitted other evidence to prove that she provided more than one-half of k s ’s support during the relative amount of that support is of no legal consequence k s lived with petitioner only from date through date because k s lived with petitioner for only eight months in she is not petitioner’s qualifying_relative the court concludes that k s is neither petitioner’s qualifying_child nor her qualifying_relative therefore k s is not petitioner’s dependent although the court recognizes petitioner’s generosity in caring for k s as her own child petitioner is not entitled to a dependency_exemption deduction for k s for continued that were enacted by the working families tax relief act of pub_l_no sec stat pincite the court notes that the language of former sec_152 has been carried over unchanged in current sec_152 the court concludes that the regulatory interpretation that for the taxable_year of the taxpayer as used in sec_152 means for the entire taxable_year remains in force ii head_of_household filing_status pertinent here sec_2 defines head of a household as an unmarried individual who maintains as his or her home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of either a qualifying_child or any other dependent of the taxpayer if the taxpayer is entitled to a deduction for the dependent under sec_151 the court finds above that k s is not petitioner’s qualifying_child or qualifying_relative therefore petitioner did not have any dependents and her correct filing_status for was single iii ctc and additional ctc subject_to limitations based on adjusted_gross_income sec_24 provides a credit with respect to each qualifying_child of a taxpayer a portion of the credit is refundable sec_24 the refundable portion of the credit is commonly referred to as the additional_child_tax_credit sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age petitioner has no qualifying_child within the meaning of sec_152 therefore petitioner is not entitled to the ctc or the additional ctc iv eic sec_32 allows an eligible_individual the eic against that individual’s income_tax_liability sec_32 provides limitations on the amount of the allowable credit based on certain percentages and amounts as determined by sec_32 generally the limitation amount is based on the amount of the taxpayer’s earned_income and whether the taxpayer has no qualifying children one qualifying_child or two or more qualifying children as defined in sec_152 sec_32 b and c k s is not petitioner’s qualifying_child therefore petitioner is not entitled to the eic in relation to her under sec_32 individuals without qualifying children however may be eligible for the eic if their earned_income is no greater than the phaseout amount the code permits sec_32 b j see 128_tc_13 earned_income for purposes of the eic includes wages and net_earnings from self- employment sec_32 sec_1_32-2 income_tax regs revproc_2007_66 sec_3 2007_2_cb_970 lists the amounts used to determine the eic for under sec_32 the revenue_procedure lists the completed phaseout amount as dollar_figure for an individual with no qualifying children id the completed phaseout amount is the amount of adjusted_gross_income or if greater earned_income at or above which no credit is allowed id petitioner’s adjusted_gross_income and earned_income both exceeded the phaseout amount of dollar_figure for accordingly she is ineligible to claim the eic under sec_32 as an individual without a qualifying_child for v conclusion while the court commends petitioner for caring for k s she does not meet the legal requirements for claiming k s as a dependent therefore respondent’s determinations to deny petitioner a dependency_exemption deduction for k s to change petitioner’s filing_status from head_of_household to single to deny petitioner the ctc and additional ctc and to deny petitioner the eic for are sustained we have considered all of petitioners’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
